Citation Nr: 0948749	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
October 1961 to February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  In 
October 2009, the Veteran was afforded a videoconference 
hearing before the undersigned.

The Board acknowledges that the Veteran filed separate claims 
for service connection for asbestosis, shortness of breath 
and cough, and lesions in the lung.  However, separate awards 
of service connection for those claimed conditions are not 
appropriate because they all affect the Veteran's respiratory 
system and are manifested by the same symptomatology.  
Therefore, the Board will consider the issue on appeal as a 
single claim for service connection for a respiratory 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claim.

At the outset, the Board observes that while there are no 
special statutory or regulatory provisions for claims 
involving service connection for asbestos-related disease, VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in VETERAN'S 
BENEFITS ADMINISTRATION MANUAL, M21-1, Part VI, 7.21.  The 
manual indicates that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Additionally, that manual advises that the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease, and that the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  See VETERAN'S BENEFITS ADMINISTRATION MANUAL, 
M21-1, Part VI, 7.21(b)(2).

The manual further provides that in reviewing claims for 
service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service.  
Id.  It should also be determined whether or not there was 
asbestos exposure pre-service and post-service; and whether 
or not there is a relationship between asbestos exposure and 
the claimed disease.  Id.  VA must analyze a Veteran's claim 
of entitlement to service connection for residuals of 
asbestos exposure under these administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

The above guidelines are applicable in the instant case 
because the Veteran asserts that he suffers from a 
respiratory disability that was caused by in-service asbestos 
exposure.  Specifically, he contends that while working as an 
automotive mechanic in the Marine Corps motor poll, he was 
"constantly working with brakes in close range, which at 
that time, w[ere] made out of asbestos."  This ongoing 
exposure to asbestos fibers, he now maintains, led to the 
development of his current respiratory problems.

The Veteran's service personnel records corroborate his 
account of service as an automotive mechanic.  Although his 
service treatment records are negative for any complaints or 
clinical findings of breathing problems, post-service private 
medical records show extensive treatment for respiratory 
symptoms, including coughing, shortness of breath, and 
wheezing, and diagnoses of bronchitis, chronic obstructive 
pulmonary disease, and "probable asbestosis with subtle 
interstitial abnormalities."  Those records also reveal that 
the Veteran has a long history of cardiovascular problems and 
has been in receipt of Social Security Administration 
disability benefits since March 1992 due to the late effects 
of cerebrovascular disease and ischemic heart disease.  In 
this regard, the Veteran testified at his October 2009 
hearing that his private treating physician had informed him 
that a definite diagnosis of asbestosis could not be made 
"without doing a lung biopsy," which was not possible on 
account of his fragile heart condition.  Additionally, the 
Veteran acknowledged at the hearing that he had a long 
history of smoking approximately one and a half packs of 
cigarettes per day.  Nevertheless, he insisted that his 
private physician had told him that this habit had nothing 
"to do with the asbestos fibers in [his] lungs."

The record reflects that the Veteran underwent a VA 
respiratory examination in March 2005 in which he reported 
"worsening shortness of breath over the last five years," 
but denied any current cough or asthma.  The VA examiner 
noted that, on physical examination, the Veteran did not 
appear to be significantly debilitated by his shortness of 
breath or any other lung disease.  However, a chest X-ray 
revealed "some parenchymal abnormalities," which the VA 
examiner determined to be consistent with a diagnosis of 
pneumoconiosis, secondary to asbestos.  Additionally, the VA 
examiner noted the Veteran's "60-pack-year history of 
smoking that could also contribute to shortness of breath."  
However, that examiner did not opine as to whether the 
Veteran's respiratory symptoms were caused or aggravated in 
service.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the Veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

Although the Veteran has already been afforded a VA 
respiratory examination in which the VA examiner rendered a 
diagnosis of with pneumoconiosis, secondary to asbestos, 
neither that examiner nor any of the Veteran's other medical 
providers has offered an opinion that specifically addresses 
whether that disease, or any other respiratory disability, is 
related to service.  Given that the record shows that the 
Veteran suffers from multiple respiratory problems and has a 
history of service and non-service-related respiratory risk 
factors, including likely asbestos exposure and smoking, the 
Board finds that an additional VA etiological examination and 
opinion are warranted to fully and fairly assess the merits 
of his claim.

Finally, VA medical records appear to be outstanding.  The 
Veteran testified at his October 2009 hearing that he had 
received treatment for lung problems at the VA Medical Center 
in Birmingham through 2007.  However, aside from the March 
2005 VA examination report, no treatment records from any VA 
medical facility appear to have been associated with the 
claims folder.  Because the Board is on notice that 
outstanding VA medical records may exist that are pertinent 
to the Veteran's claim, efforts to obtain such records should 
be made on remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the VA Medical 
Center in Birmingham, Alabama.

2.  After the above records have been 
obtained, schedule the Veteran for a VA 
examination with the appropriate specialist 
for the purpose of ascertaining the etiology 
of any current respiratory disability.  The 
claims folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
should be reported in detail.  The examiner is 
specifically requested to opine as to whether 
it is less likely than not (less than a 50 
percent probability) or at least as likely as 
not (50 percent probability or greater) that a 
current respiratory disability began during 
the Veteran's military service or is related 
to any incident thereof, including exposure to 
asbestos.  In offering these opinions, the 
examiner should acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  All findings and 
conclusions should be set forth in a legible 
report and supported by a rationale.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


